Citation Nr: 1541593	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-24 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for left chondromalacia patella with osteoarthritis.

3.  Whether new and material evidence has been received to reopen a claim for lumbar spine degenerative changes.

4.  Entitlement to service connection for sleep apnea.

(The Board's decision as to entitlement to a clothing allowance for the year 2013 is addressed in a separate decision.)





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In this case, in the January 2015 rating decision, the agency of original jurisdiction (AOJ) denied the petition to reopen a claim for service connection for lumbar spine degenerative changes and entitlement to service connection for sleep apnea as well as entitlement to increased ratings for left chondromalacia patella with osteoarthritis and right chondromalacia patella.  The Veteran subsequently filed a notice of disagreement.  However, a statement of the case as to these claims have not yet been issued and, as such, these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

In a July 2015 submission, the Veteran appears to file a petition to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  She also appears to raise the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in this submission.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's petition to reopen a claim for service connection for lumbar spine degenerative changes, claim for service connection for sleep apnea and claims for increased rating for right and left knee chondromalacia patella, the Board notes that a rating decision issued in January 2015 denied such benefit.   Thereafter, in July 2015, the Veteran entered a notice of disagreement as to the denial of such issues.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R. § 19.26 (2015).  Thus, remand for issuance of a statement of the case on these issues are necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of petition to reopen a claim for service connection for lumbar spine degenerative changes, claim for service connection for sleep apnea and claims for increased rating for right and left knee chondromalacia patella.  Advise the Veteran of the time period in which to perfect her appeals.  If the Veteran perfects her appeals of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




